Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 4, 10-11, and 16 are cancelled; Claims 1 and 7 have been amended; and Claims 1-3, 5-9, and 12-15 remain for examination, wherein claim 1 is an independent claim.
Previous rejection and objections
Previous rejection of Claims 1-16 under 35 U.S.C. 103 as being unpatentable over Masao et al (JP 2011214100 A1, listed in IDS filed on 05/11/2020, with on-line English translation, thereafter JP’100) in view of Aoki et al (US 3,619,302, thereafter US’302) is withdrawn in view of the Applicant’s “Arguments/remarks with amendments” filed on 11/27/2021.
However, in view of the Applicant’s amendment and newly recorded reference(s), a new ground rejection is listed as following:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, Claim 13 depends on claim 7, the “10% or more of tempered bainite” in claim 13 is outside the “10%30% of bainite in the instant claim 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-7, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al (US 3,619,302, thereafter US’302) in view of Fairchild et al (US-PG-pub 2013/0292362 A1, thereafter PG’362).
prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of Mn from the disclosure of US’302 since US’302 teaches the same cryogenic steel plate as claimed in the invention throughout whole disclosing range. US’302 specify having mixed structure including martensite and partly bainite with ultrafine austenite in the tempered martensite (Fig.2-5 and 7-12, Col.8, lns.15-40, and Col.8, ln.69 to Col.9, ln.12 of US’302). US’302 does not specify the 10 area% or more of Bainite as recited in the instant claim. PG’362 teaches a ferritic steel suitable for strain base pipeline (abstract of PG’362). All of oC (Col.4, lns.39-48 of US’302), for example 575oC 1 hr. for #9A in table 2, which overlaps all of the essential heat treatment parameters as claimed in the instant claim 7. Overlapping in the parameters of the heat treatment creates a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize these parameters in the process of the US’302 since US’302 teaches the 
Element
From instant Claims 1 and 7 (in wt %)
From #9A in table 2 of US’302 (in wt%)
within range
(in wt%)
C
0.04-0.08
0.04
0.050
Ni
8.9-9.3
9.06
9.12
Mn
0.6-0.7
0.43
0.1-5 (abstract and cls)
Overlapping 0.6-0.7
Si
0.2-0.3
0.25
0.25
P
50 ppm or less
Trace amount
0-trace amount
S
10 ppm or less
Trace amount
0-trace amount
Fe
Balance + impurities
Balance + impurities
Balance + impurities
Thickness of plate
10-20 mm
13 mm
13 mm
Tempered bainite
10 area% or more
Mixed phase with partly bainite
--
Residual austenite
10 area% or less
Including 
Reads on
Tempered Martensite
Balance phase
Balance phase
Balance 

From claim 7
From US’302
within range
Quenching cooling rate
35.6-40oC/sec
Quenching 
with cooling rate greater 
than an air-cooling
overlap
Tempering temperature
580-600oC
450-600oC
580-600oC
Tempering time
40-80 min
1 hour
1 hour


Still regarding process conditions in the instant claim 7, US’302 teaches direct cooling rate greater than air-cooling rate (Col.3, lns.49-66 of US’302), tempering at 450-600oC (Col.4, lns.39-48 of US’302), for example 575oC 1 hr. for #9A in table 2, which overlaps all of the essential heat treatment parameters as prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize these parameters in the process of the US’302 since US’302 teaches the same cryogenic steel plate as claimed in the invention throughout whole disclosing range.
Regarding claims 2-3, 6, and 13-15, PG’362 specify including lath martensite, upper bainite, and retained austenite in the alloy (Abstract and claims of PG’362) and more specifically, including 20 vol% of bainite and 0.5-10 vol% retained austenite in the alloy (par.[0018],[0091], and cl.4 of PG’362), which overlaps the claimed residual austenite fraction (cl.2, 13, and 15) and bainite fraction (cl.3, 6, and 13-14). MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of bainite and retained austenite as demonstrated by PG’362 for the steel of US’302 in order to obtain high toughness and superior ductile tearing resistance for the steel (Title, abstract, and claims of PG’362).

Claim(s) 5, 8-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US’302 in view PG’362, and further in view of Yano et al (US 4,776,900, thereafter US’900).
oC (Col.1, ln.59 – Col.2, ln.2 of US’900); Finish rolling temperature 700-800oC (Col.2, lns.52-59 of US’900); and austenite grain size with ASTM #8 or higher (Fig.5 of US’900), which reads on the claimed hot rolling operation conditions and austenite grain size in the instant claims. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the process conditions and controlling the prior austenite grain size as demonstrated by US’900 for the steel plate of US’302 in view of PG’362 in order to obtain nickel steel plate with high cracking-arresting capability (Title and Abstract of US’900). 
Response to Arguments
Applicant’s arguments to the art rejection to Claims 1-3, 5-9, and 12-15 have been considered but they are moot on the new ground rejection as stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734